EXECUTION VERSION

EXCHANGE AGREEMENT
EXCHANGE AGREEMENT (this “Agreement”), dated as of March 6, 2013, and effective
upon the effectiveness of the Partnership Agreement (as defined herein), among
Artisan Partners Asset Management Inc., a Delaware corporation (“APAM”), and the
LP Unitholders (as defined herein) from time to time party hereto.
WHEREAS, the parties hereto desire to provide for the exchange of LP Units for
shares of Class A Common Stock or Convertible Preferred Stock, as the case may
be, on the terms and subject to the conditions set forth herein;
NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE I
SECTION 1.1    Definitions.
(a)    The following definitions shall for all purposes, unless otherwise
clearly indicated to the contrary, apply to the terms used in this Agreement.
“Agreement” has the meaning set forth in the preamble hereto.
“APAM” has the meaning set forth in the preamble hereto.
“Capital Account Shortfall” means, with respect to any Holdings Common
Unitholder, the extent, if any, to which the Holdings Common Unitholder has a
Revaluation Capital Account that, as a percentage of the aggregate Revaluation
Capital Account balances of all partners of Holdings, is less than the
Percentage Interest represented by such LP Unitholder’s LP Units.
“Certificate of Incorporation” means the Restated Certificate of Incorporation
of APAM, as the same may be may be amended, restated, supplemented and/or
otherwise modified from time to time.
“Class B Common Unit” has the meaning given to such term in the Partnership
Agreement. For the avoidance of doubt, “Class B Common Unit” includes each
unvested Class B Common Unit.
“Conversion Rate” means, for each Preferred Unit, a number of shares of Class A
Common Stock calculated at the close of business on the relevant Date of
Exchange equal to the excess, if any, of (i) one (1) over (ii) a fraction equal
to (A) the Cumulative Excess Distributions Per Preferred Unit divided by (B) the
Average Daily VWAP as of the Date of Exchange; provided that for purposes of
Section 2.1(b), the denominator of the fraction in the Conversion Rate will be
the per share consideration to be received by holders of Class A Common Stock in
such Change in Control.
“Date of Exchange” means (i) with respect to an Exchange in connection with a
Quarterly Exchange Date, the Quarterly Exchange Date; (ii) with respect to an
Exchange in connection with a Share Repurchase pursuant to Section 2.1(a), the
date of the consummation of the Share Repurchase; (iii) with respect to any
other Exchange pursuant to Section 2.1(a), the date of receipt of the respective
Exchange

    

--------------------------------------------------------------------------------




Notice by APAM, and (iv) with respect to an Exchange pursuant to Section 2.1(b),
the date of the consummation of the Change in Control.
“Exchange” means an exchange of LP Units for shares of Class A Common Stock or
Convertible Preferred Stock pursuant to Section 2.1(a) or (b) and, when used as
a verb, to make any such exchange.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exchange Notice” means a written election of exchange substantially in the form
of Exhibit A.
“Holdings” means Artisan Partners Holdings LP, a limited partnership organized
under the laws of the state of Delaware, and any successor thereto.
“Holdings Common Unitholder” means each holder of one or more Common Units that
may from time to time be a party hereto.
“Holdings Preferred Unitholder” means each holder of one or more Preferred Units
that may from time to time be a party hereto, other than APAM.
“IPO” means the initial public offering and sale of Class A Common Stock as
contemplated by APAM’s Registration Statement on Form S-1 (File No. 333-184686).
“IPO Date” means the date of the closing of the IPO.
“LP Unitholder” means a holder of one or more LP Units that may from time to
time be a party hereto.
“Partnership Agreement” means the Fourth Amended and Restated Limited
Partnership Agreement of Holdings, dated on or about the date hereof, as such
agreement may be amended, restated, supplemented and/or otherwise modified from
time to time.
“Permitted Exchange Event” means any one of the following events, which has or
is occurring, or is otherwise satisfied, as of the applicable Date of Exchange:
(i)    The Exchange is in connection with, and the Class A Common Stock received
in the Exchange (or upon conversion of Convertible Preferred Stock received in
the Exchange) is offered in, the first Underwritten Public Offering conducted in
any calendar year pursuant to and as defined in the Registration Rights
Agreement.
(ii)    The Exchange is made on any Quarterly Exchange Date, provided that the
exchanging LP Unitholder shall have provided an Exchange Notice to APAM no later
than the Quarterly Exchange Notice Date. Any such Exchange Notice shall be
revocable by the LP Unitholder not less than 15 days prior to the applicable
Quarterly Exchange Date, provided further that upon any such revocation, such LP
Unitholder shall be prohibited from Exchanging any LP Units until the next
succeeding Quarterly Exchange Date following the Quarterly Exchange Date in
connection with which such revocation was made.
(iii)    The Exchange is in connection with the death, disability or mental
incompetence of an LP Unitholder.

-2-



--------------------------------------------------------------------------------




(iv)    The Exchange is part of one or more Exchanges by an LP Unitholder and
any related persons (within the meaning of Section 267(b) or 707(b)(1) of the
Code, and treating H&F Brewer AIV, L.P. and H&F Capital Associates V, L.P. as
related persons for this purpose) during any 30 calendar day period representing
in the aggregate more than 2% of all outstanding Partnership Units (excluding
any Partnership Units held by APAM, so long as APAM is the general partner of
Holdings and owns at least 10% of all outstanding Partnership Units at any point
during the taxable year during which such Exchange or Exchanges occurs or
occur).
(v)    The Exchange is of all of the LP Units held by (i) H&F Brewer AIV, L.P.
and H&F Capital Associates V, L.P. in a single transaction or (ii) Artisan
Investment Corporation in a single transaction.
(vi)    The Exchange is in connection with a Share Repurchase or Change in
Control transaction; provided that any such Exchange pursuant to this clause
(vi) shall be effective immediately prior to the consummation of the Share
Repurchase or Change in Control (and, for the avoidance of doubt, shall not be
effective if such Share Repurchase or Change in Control is not consummated).
(vii)    The Exchange is permitted by APAM, in the sole discretion of the Board,
in connection with circumstances not described in clauses (i) through (vi)
above, if APAM determines, after consultation with its outside legal counsel and
tax advisor, that Holdings would not be treated as a “publicly traded
partnership” under Section 7704 of the Code (or any successor or similar
provision) as a result of such Exchange.
“Permitted Transferee” has the meaning set forth in Section 4.1.
“Pro-Rata Capital Account” means, in respect of each LP Unit, an amount that
represents the same percentage of the aggregate Revaluation Capital Account
balances of all partners of Holdings as the Percentage Interest represented by
such LP Unit.
“Quarterly Exchange Date” means, for each fiscal quarter, the first business day
occurring on or after the 30th day after the applicable Quarterly Exchange
Notice Date.
“Quarterly Exchange Notice Date” means, for each fiscal quarter, the third
business day after the day on which the Company releases its earnings for the
prior fiscal period, beginning with the first such date that falls on or after
the first anniversary of the IPO Date. Notwithstanding anything herein to the
contrary, the board of directors of APAM, by a vote of at least two-thirds of
the members then in office, may change the definition of Quarterly Exchange
Notice Date with respect to any Quarterly Exchange Notice Date scheduled to
occur in a calendar quarter subsequent to the then-current calendar quarter if
(x) the revised definition provides for a Quarterly Exchange Notice Date
occurring at least once in each calendar quarter, (y) the first Quarterly
Exchange Notice Date pursuant to the revised definition will occur no less than
15 days from the date written notice of such change is sent to each LP
Unitholder, and (z) the revised definition, together with the revised Quarterly
Exchange Date resulting therefrom, do not materially adversely affect the
ability of the LP Unitholders to exchange LP Units pursuant to this Agreement.
“Registration Rights Agreement” means the Resale and Registration Rights
Agreement, dated on or about the date hereof, by and among APAM and the
stockholders party thereto, as such agreement may be amended, restated,
supplemented and/or otherwise modified from time to time.

-3-



--------------------------------------------------------------------------------




“Securities Act” means the Securities Act of 1933, as amended.
“Stock” shall mean (i) in connection with the Exchange of a Common Unit for
Class A Common Stock, Class A Common Stock; (ii) in connection with the Exchange
of a Preferred Unit for Convertible Preferred Stock, Convertible Preferred Stock
and (iii) in connection with the Exchange of a Preferred Unit for shares of
Class A Common Stock, Class A Common Stock.
(b)    Each of the following terms has the meaning given to it in the
Certificate of Incorporation: “Average Daily VWAP”; “Board”; “business day”;
“Change in Control”; “Class A Common Stock”; “Class B Common Stock”; “Class C
Common Stock”; “Convertible Preferred Stock”; “Cumulative Excess Distributions
Per Preferred Unit”; “Partial Capital Event”; “Person”; “Share Repurchase”;
“Subsidiary” and “Trading Day”.
(c)    Each of the following terms has the meaning given to it in the
Partnership Agreement: “Revaluation Capital Account”; “Code”; “Common Unit”; “LP
Unit”; “Partnership Units”; “Percentage Interest”; “Preference Termination
Event” and “Preferred Unit”.
(d)    Each of the following terms has the meaning given to it in the
Registration Rights Agreement: “Change in Tax Law Determination” and “Exchange
Registration”.
SECTION 1.2    Interpretation.
In this Agreement and in the Exhibits hereto, except to the extent that the
context otherwise requires:
(a)    the headings are for convenience of reference only and shall not affect
the interpretation of this Agreement;
(b)    defined terms include the plural as well as the singular and vice versa;
(c)    words importing gender include all genders;
(d)    a reference to any statute or statutory provision shall be construed as a
reference to the same as it may have been or may from time to time be amended,
extended, re-enacted or consolidated and to all statutory instruments or orders
made under it;
(e)    any reference to a “day” or a “business day” shall mean the whole of such
day, being the period of 24 hours running from midnight to midnight;
(f)    references to Articles, Sections, subsections, clauses, Annexes and
Exhibits are references to Articles, Sections, subsections and clauses of, and
Annexes and Exhibits to, this Agreement;
(g)    the words “including” and “include” and other words of similar import
shall be deemed to be followed by the phrase “without limitation”; and
(h)    unless otherwise specified, references to any party to this Agreement or
any other document or agreement shall include its successors and permitted
assigns.



-4-



--------------------------------------------------------------------------------




ARTICLE II
SECTION 2.1    Exchange of LP Units.
(a)    General Rule. Following the first anniversary of the IPO Date, upon the
terms and subject to the conditions of this Agreement, in connection with a
Permitted Exchange Event:
(i)    each Holdings Common Unitholder may surrender Common Units (including
unvested Class B Common Units held by such Holdings Common Unitholder) to APAM
(together with an equal number of shares of Class B Common Stock or Class C
Common Stock, as applicable, which shall be delivered to APAM for cancellation
pursuant to the Certificate of Incorporation) in exchange for a number of shares
of Class A Common Stock equal to the number of Common Units surrendered; and
(ii)    each Holdings Preferred Unitholder may surrender Preferred Units to APAM
(together with an equal number of shares of Class C Common Stock, which shall be
delivered to APAM for cancellation pursuant to the Certificate of Incorporation)
(A) until the Preference Termination Event, in exchange for a number of shares
of Convertible Preferred Stock equal to the number of Preferred Units
surrendered or (B) in exchange for a number of shares of Class A Common Stock
equal to the product of the number of Preferred Units surrendered multiplied by
the Conversion Rate plus cash in lieu of any fractional share of Class A Common
Stock (after aggregating all shares of Class A Common Stock that would otherwise
be received by such holder);
in each case by delivering to APAM an Exchange Notice in respect of the LP Units
to be Exchanged, duly executed by such holder or such holder’s duly authorized
attorney, in each case delivered during normal business hours at the principal
executive offices of APAM.
In the case of an Exchange in connection with a Share Repurchase, not less than
20 days prior to the date on which APAM anticipates commencing the Share
Repurchase (or, if later, promptly after APAM discovers that the Share
Repurchase will occur) a written notice shall be sent by or on behalf of APAM to
the LP Unitholders as they appear in the records of APAM or given by electronic
communication in compliance with the provisions of the General Corporation Law
of the State of Delaware. Such notice shall state: (a) the date on which the
Share Repurchase is anticipated to be effected; (b) the amount of cash,
securities and other consideration payable per share of Class A Common Stock
and/or Convertible Preferred Stock; (c) the instructions a holder must follow to
Exchange LP Units in connection with such Share Repurchase; and (d) the date
upon which the holders’ opportunity to elect to Exchange shall terminate, which
shall be the close of business on the last full business day preceding the date
fixed to consummate the Share Repurchase, except in the case of a tender offer,
in which case the date shall be the same date on which the tender offer expires.
APAM shall use its best efforts to cause the then-acting registrar and transfer
agent of the Stock to deliver the number of shares of Stock deliverable upon
such Exchange (as specified in the relevant Exchange Notice), registered in the
name of the relevant exchanging LP Unitholder (or in such other name as is
requested in writing by the LP Unitholder, subject to the transfer restrictions
set forth in the Registration Rights Agreement), in the case of an Exchange in
connection with (i) a Quarterly Exchange Date, on the Quarterly Exchange Date,
(ii)  a Share Repurchase, within one business day after the consummation of such
Share Repurchase, (iii) any other Exchange pursuant to Section 2.1(a), (x) on
the business day following the receipt of a properly completed Exchange Notice
if such notice is received by APAM by 10:00 a.m. (ET) on the date of receipt, or
(y) on the second business day following the receipt

-5-



--------------------------------------------------------------------------------




of a properly completed Exchange Notice if such notice is received by APAM after
10:00 a.m. (ET) on the date of receipt. To the extent the Stock is settled
through the facilities of The Depository Trust Company, APAM will upon the
written instruction of an exchanging LP Unitholder, use its reasonable best
efforts to cause the then-acting registrar and transfer agent of the Stock to
deliver the shares of Stock deliverable to such exchanging LP Unitholder through
the facilities of The Depository Trust Company, to the account of the
participant of The Depository Trust Company designated by such exchanging LP
Unitholder.
In the case of an Exchange pursuant to this Section 2.1(a), LP Units will be
deemed to have been exchanged immediately prior to the close of business on the
Date of Exchange and the LP Unitholder will be treated as a holder of record of
Class A Common Stock or Convertible Preferred Stock, as the case may be, as of
the close of business on such Date of Exchange.
(b)    Mandatory Exchanges. Upon the occurrence of a Change in Control, APAM may
require each LP Unitholder to Exchange all LP Units held by such LP Unitholder
(together with an equal number of shares of Class B Common Stock or Class C
Common Stock, as applicable, which shall be delivered to APAM for cancellation
pursuant to the Certificate of Incorporation) for shares of Convertible
Preferred Stock or Class A Common Stock, as applicable; provided that any such
Exchange pursuant to this Section 2.1(b) shall be effective immediately prior to
the consummation of the Change in Control (and, for the avoidance of doubt,
shall not be effective if such Change of Control is not consummated). APAM shall
use its reasonable best efforts to provide written notice of an expected Change
in Control to all LP Unitholders not less than 30 days prior to the expected
date of the Change in Control. Such notice shall include a statement by APAM as
to whether it intends to require all LP Unitholders to Exchange all LP Units for
shares of Stock in connection with the Change in Control.
(c)    Exchange Conditions. Notwithstanding anything to the contrary herein, a
Holdings Common Unitholder may Exchange LP Units only to the extent such
Holdings Common Unitholder’s Revaluation Capital Account at the time of the
exchange represents at least the same percentage of the aggregate Revaluation
Capital Account balances of all partners of Holdings as the Percentage Interest
represented by such Common Units to be Exchanged. To the extent a Holdings
Common Unitholder has a Capital Account Shortfall, such Holdings Common
Unitholder may only Exchange the portion of its Common Units that represent the
same (or less than the same) percentage of the aggregate LP Units as the
percentage interest in the aggregate Revaluation Capital Account balances of all
partners of Holdings represented by such Holdings Common Unitholder’s
Revaluation Capital Account and APAM will succeed to that amount of such
Holdings Common Unitholder’s Revaluation Capital Account equal to the product of
(a) the Pro-Rata Capital Account and (b) the number of Common Units exchanged.
(d)    Cancellation of Stock. Immediately before the close of business on the
Date of Exchange of any LP Unit pursuant to Section 2.1(a) or (b), APAM shall
automatically cancel an equal number of outstanding shares of Class B Common
Stock or Class C Common Stock, as applicable, surrendered by the exchanging LP
Unitholder. Any such cancelled shares of Class B Common Stock or Class C Common
Stock shall be deemed no longer outstanding and all rights with respect to such
shares shall automatically cease and terminate. By becoming a party to this
Agreement, each LP Unitholder shall be deemed to have consented to the
cancellation of such LP Unitholder’s shares of Class B Common Stock or Class C
Common Stock, as applicable, in accordance with this Section 2.1(d) and the
Certificate of Incorporation.

-6-



--------------------------------------------------------------------------------




(e)    Exchanges of Unvested Class B Common Units. Shares of Class A Common
Stock delivered upon the Exchange of unvested Class B Common Units shall be
subject to the same vesting requirements applicable to the unvested Class B
Common Units so exchanged.
(f)    Expenses. APAM and each exchanging LP Unitholder each shall bear its own
expenses in connection with the consummation of any Exchange, whether or not any
such Exchange is ultimately consummated, except that APAM shall bear any
transfer taxes, stamp taxes or duties, or other similar taxes in connection
with, or arising by reason of, any Exchange; provided, however, that if any
shares of Stock are to be delivered in a name other than that of the LP
Unitholder that requested the Exchange (in such case in accordance with the
transfer restrictions set forth in the Registration Rights Agreement), then such
LP Unitholder and/or the Person in whose name such shares are to be delivered
shall pay to APAM the amount of any transfer taxes, stamp taxes or duties, or
other similar taxes in connection with, or arising by reason of, such Exchange
(to the extent the amount of any such taxes are in excess of what would be
required to be paid by APAM in connection with, or arising by reason of such
Exchange, if the shares of Stock were to be delivered in the name of the LP
Unitholder that requested the Exchange) or shall establish to the reasonable
satisfaction of APAM that such tax has been paid or is not payable. For the
avoidance of doubt, each exchanging LP Unitholder shall bear any and all income
or gains taxes imposed on gain realized by such exchanging LP Unitholder as a
result of any such Exchange.
(g)    Limited Power to Impose Additional Restrictions. Notwithstanding anything
herein to the contrary, if the Board, after consultation with its outside legal
counsel and tax advisor, shall reasonably determine in good faith that interests
in Holdings do not meet the requirements of Treasury Regulation
Section 1.7704-1(h), APAM may impose such restrictions on any Exchange
(including, for the avoidance of doubt, restrictions in addition to those
contained in this Agreement) as APAM may reasonably determine to be necessary or
advisable so that Holdings is not treated as a “publicly traded partnership”
under Section 7704 of the Code (but, in the absence of a change of law, APAM may
not impose restrictions in the circumstances described in clauses (ii), (iv) or
(v) of the definition of “Permitted Exchange Event” as defined herein).
(h)    Exchanges Subject to Other Agreements or Prohibitions. For the avoidance
of doubt, and notwithstanding anything to the contrary herein, an Exchange shall
not be permitted pursuant to this Agreement to the extent the Board, after
consultation with its outside legal counsel, reasonably determines in good faith
that such Exchange (i) would be prohibited by law or regulation or (ii) would
not be permitted under any other agreement with APAM or its Subsidiaries to
which such LP Unitholder is then subject (including, without limitation, the
Partnership Agreement). For the avoidance of doubt, no Exchange shall be deemed
to be prohibited by any law or regulation pertaining to the registration of
securities if such securities have been so registered or if any exemption from
such registration requirements is reasonably available.
(i)    Continued Applicability of Corporation’s Policies and Securities Laws. In
the event of an Exchange pursuant to this Agreement, (i) each LP Unitholder who
is subject to APAM’s insider trading policy and any other similar policies will
remain subject to such insider trading and other policies, and (ii) each LP
Unitholder will be subject to applicable securities laws and rules. For the
avoidance of doubt, this Section 2.1(i) is not itself intended to place any
restriction on the ability of any LP Unitholder to Exchange LP Units pursuant to
this Agreement.

-7-



--------------------------------------------------------------------------------




SECTION 2.2    Stock to be Issued.
(a)    Subject to the rights of certain holders to registration under the
Registration Rights Agreement, APAM shall not have any obligation to deliver
shares of Stock that have been registered under the Securities Act in connection
with any Exchange. In connection with any such Exchange, APAM reserves the right
to provide registered shares of Stock, unregistered shares of Stock or any
combination thereof, as it may determine in its sole discretion and subject to
registration rights under the Registration Rights Agreement. Shares of Stock
received by an LP Unitholder pursuant hereto shall not be transferred except in
compliance with the Registration Rights Agreement. In connection with any
Exchange, APAM reserves the right (i) to deliver certificated or uncertificated
shares of Stock and (ii) to cause the certificates evidencing such shares to be
imprinted with legends or to cause the Company’s share registry to include
analogous notations, as to restrictions on transfer that it may deem necessary
or appropriate, including legends or notations as to applicable federal or state
securities laws or other legal or contractual restrictions. Shares of stock
received pursuant to an Exchange Registration shall not include any legends or
analogous notations in the Company’s share registry indicating that such shares
are “restricted securities” as defined in Rule 144 of the Securities Act.
(b)    APAM shall at all times reserve and keep available out of its authorized
but unissued Class A Common Stock and Convertible Preferred Stock, solely for
the purpose of issuance upon an Exchange, such number of shares of Class A
Common Stock and Convertible Preferred Stock as shall be deliverable upon any
such Exchange; provided that nothing contained herein shall be construed to
preclude APAM from satisfying its obligations in respect of any such Exchange by
delivery of purchased shares of Class A Common Stock or Convertible Preferred
Stock (which may or may not be held in the treasury of APAM or any Subsidiary
thereof).
(c)    Prior to the date of this Agreement, APAM has taken all such steps as may
be required to cause to qualify for exemption under Rule 16b-3(d) or (e), as
applicable, under the Exchange Act, and be exempt for purposes of Section 16(b)
under the Exchange Act, any acquisitions or dispositions of equity securities of
APAM (including derivative securities with respect thereto) and any securities
that may be deemed to be equity securities or derivative securities of APAM for
such purposes that result from the transactions contemplated by this Agreement,
by each director or officer of APAM who may reasonably be expected to be subject
to the reporting requirements of Section 16(a) of the Exchange Act with respect
to APAM upon the registration of any class of equity security of APAM pursuant
to Section 12 of the Exchange Act (with the authorizing resolutions specifying
the name of each such officer or director whose acquisition or disposition of
securities is to be exempted and the number of securities that may be acquired
and disposed of by each such person pursuant to this Agreement as of the date of
this Agreement).
ARTICLE III
SECTION 3.1    Representations and Warranties of APAM. APAM represents and
warrants to each of the several LP Unitholders party hereto that (i) it is a
corporation duly incorporated and is validly existing in active status under the
laws of the State of Delaware, (ii) it has all requisite corporate power and
authority to enter into and perform this Agreement and to consummate the
transactions contemplated hereby and to issue the Stock in accordance with the
terms hereof, (iii) the execution and delivery of this Agreement by APAM and the
consummation by it of the transactions contemplated hereby (including without
limitation, the issuance of the Stock) have been duly authorized by all
necessary corporate action on the part of APAM, (iv) this Agreement constitutes
a legal, valid and

-8-



--------------------------------------------------------------------------------




binding obligation of APAM enforceable against APAM in accordance with its
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally, and (v) the execution, delivery and
performance of this Agreement by APAM and the consummation by APAM of the
transactions contemplated hereby will not (A) result in a violation of the
Certificate of Incorporation of APAM or the Amended and Restated Bylaws of APAM
or (B) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which APAM is a party, or (C) result in a
violation of any law, rule, regulation, order, judgment or decree applicable to
APAM or by which any property or asset of APAM is bound or affected, except with
respect to clauses (B) or (C) for any conflicts, defaults, accelerations,
terminations, cancellations or violations, that would not reasonably be expected
to have a material adverse effect on APAM or its business, financial condition
or results of operations.
SECTION 3.2    Representations and Warranties of the LP Unitholders. Each LP
Unitholder, severally and not jointly, represents and warrants to APAM that (i)
if it is not a natural person, it is duly incorporated or formed and, to the
extent such concept exists in its jurisdiction of organization, is in good
standing under the laws of such jurisdiction, (ii) it has all requisite legal
capacity and authority to enter into and perform this Agreement and to
consummate the transactions contemplated hereby, (iii) if it is not a natural
person, the execution and delivery of this Agreement by it and consummation of
the transactions contemplated hereby have been duly authorized by all necessary
corporate or other entity action on the part of such LP Unitholder, (iv) this
Agreement constitutes a legal, valid and binding obligation of such LP
Unitholder enforceable against it in accordance with its terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally, and (v) the execution, delivery and performance of this
Agreement by such LP Unitholder and the consummation by such LP Unitholder of
the transactions contemplated hereby will not (A) if it is not a natural person,
result in a violation of the certificate of incorporation and bylaws or other
organizational documents of such LP Unitholder or (B) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such LP Unitholder is a party, or (C) result in a violation
of any law, rule, regulation, order, judgment or decree applicable such LP
Unitholder, except with respect to clauses (B) or (C) for any conflicts,
defaults, accelerations, terminations, cancellations or violations, that would
not in any material respect result in the unenforceability against such LP
Unitholder of this Agreement.
ARTICLE IV
SECTION 4.1    Additional LP Unitholders. To the extent an LP Unitholder validly
transfers any or all of such holder’s LP Units to another Person in a
transaction in accordance with, and not in contravention of, the Partnership
Agreement, then such transferee (each, a “Permitted Transferee”) shall execute
and deliver a joinder to this Agreement, substantially in the form of Exhibit B,
whereupon such Permitted Transferee shall become an LP Unitholder hereunder. Any
Person to whom Holdings issues LP Units in the future and who executes and
delivers a joinder to this Agreement, substantially in the form of Exhibit B,
shall become an LP Unitholder hereunder.
SECTION 4.2    Addresses and Notices. All notices, requests, consents and other
communications hereunder  shall be in writing and shall be given (and shall be
deemed to have been duly

-9-



--------------------------------------------------------------------------------




given upon receipt) by delivery in person, by courier service, by fax, by
electronic mail (delivery receipt requested) or by certified or registered mail
(postage prepaid, return receipt requested) to the respective parties at the
following addresses (or at such other address for a party as shall be as
specified in a notice given in accordance with this Section 4.2):
(a)    If to APAM, to:
Artisan Partners Asset Management Inc.
Attn: Chief Legal Counsel
875 E. Wisconsin Avenue, Suite 800
Milwaukee, WI 53202
Fax: (414) 390-6139
Electronic Mail: contractnotice@artisanpartners.com
With a copy to:


Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004
Telephone: (212) 558-4000
Fax: (212) 291-9025
Attention: Catherine M. Clarkin
Electronic Mail: clarkinc@sullcrom.com


(b)    If to Hellman & Friedman LLC or any of its affiliates:
Hellman & Friedman LLC
One Maritime Plaza
12th Floor
San Francisco, CA 94111
Telephone: (415) 788-5111
Fax: (415) 788-0176
Attention: Allen R. Thorpe
     Arrie R. Park
Electronic Mail: athorpe@hf.com
         apark@hf.com


With a copy to:


Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Telephone: (212) 225-2000
Fax: (212) 225-3999
Attention: Christopher E. Austin
Electronic Mail: caustin@cgsh.com



-10-



--------------------------------------------------------------------------------




(c)    If to any other LP Unitholder, to the address and other contact
information set forth in the records of Holdings from time to time.
SECTION 4.3    Further Assurances. The parties shall execute, deliver,
acknowledge and file such further agreements and instruments and take such other
actions as may be reasonably necessary to make effective this Agreement and the
transactions contemplated herein.
SECTION 4.4    Binding Effect. This Agreement shall be binding upon and inure to
the benefit of all of the parties and, to the extent permitted by this
Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns.
SECTION 4.5    Severability. If any provision of this Agreement shall be
invalid, illegal or unenforceable in any respect under any law, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby. Any provision of this Agreement that is
unenforceable in any jurisdiction shall not invalidate or render unenforceable
such provision in any other jurisdiction.
SECTION 4.6    Amendment; Waivers.
(a)    No provision of this Agreement may be waived except by an instrument in
writing executed by the party against whom the waiver is to be enforced,
provided that, any waiver by APAM of any provision of this Agreement shall
require approval of at least two-thirds of the directors of APAM then in office.
(b)    Any waiver granted by the Board that permits any Holdings Common
Unitholder or any Holdings Preferred Unitholder to Exchange such holder’s LP
Units pursuant to Section 2.1(a) prior to the first anniversary of the IPO Date
in connection with a Change in Tax Law Determination pursuant to the
Registration Rights Agreement shall also be granted (on substantially similar
terms and conditions) to all other Holdings Common Unitholders and Holdings
Preferred Unitholders who deliver a properly completed Exchange Notice within 10
days following the grant of the initial waiver. APAM shall promptly notify each
LP Unitholder in writing of any waiver granted prior to the first anniversary of
the IPO Date in connection with a Change in Tax Law determination pursuant to
the Registration Rights Agreement.
(c)    No provision of this Agreement may be amended or otherwise modified
except by an instrument in writing executed by APAM and the holders of at least
two thirds of the then outstanding LP Units (excluding LP Units held by APAM),
provided that, if any amendment or modification to this Agreement would, if
adopted, materially and adversely affect the ability of a class of LP
Unitholders to Exchange their LP Units pursuant to this Agreement, the adoption
of such amendment or modification shall require the written consent of holders
of at least a majority of the LP Units in each materially and adversely affected
class of LP Units.
(d)    No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

-11-



--------------------------------------------------------------------------------




SECTION 4.7    Consent to Jurisdiction.
(a)    Each party hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Court of Chancery of the
State of Delaware or, if such Court declines jurisdiction, the courts of the
State of Delaware sitting in Wilmington, Delaware and of the United States
District Court for the District of Delaware sitting in Wilmington, Delaware, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or for recognition or enforcement of any judgment,
and each of the parties hereto irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such Delaware State court or, to the fullest extent permitted by applicable
law, in such United States District Court. Each party agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
(b)    Each party irrevocably and unconditionally waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement in any court referred to in Section 4.7(a). Each party irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of any such suit, action or proceeding in any such
court.
(c)    Each party irrevocably consents to service of process in the manner
provided for notices in Section 4.2. Nothing in this Agreement shall affect the
right of any party to serve process in any other manner permitted by law.
SECTION 4.8    Waiver of Jury Trial. Each of the parties hereto hereby
irrevocably waives any and all right to trial by jury in any legal proceeding
arising out of or related to this Agreement or the transactions contemplated
hereby.
SECTION 4.9    Tax Treatment. This Agreement shall be treated as part of the
Partnership Agreement of Holdings as described in Section 761(c) of the Code and
Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations
promulgated thereunder.
SECTION 4.10    Specific Performance. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond or furnishing other security, and in
addition to all other remedies that may be available, shall be entitled to
obtain equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy that may then be available.
SECTION 4.11    Independent Nature of LP Unitholders’ Rights and Obligations.
The rights and obligations of each LP Unitholder hereunder are several and not
joint with the rights and obligations of any other LP Unitholder hereunder. No
LP Unitholder shall be responsible in any way for the performance of the
obligations of any other LP Unitholder hereunder, nor shall any LP Unitholder
have the right to enforce the rights or obligations of any other LP Unitholder
hereunder. The obligations of each LP Unitholder hereunder are solely for the
benefit of, and shall be enforceable solely by, APAM. The decision of each LP
Unitholder to enter into this Agreement has been made by such LP Unitholder
independently of any other LP Unitholder. Nothing contained herein or in any
other agreement or document delivered at any closing, and no action taken by any
LP Unitholder pursuant hereto or thereto, shall be deemed to constitute the LP
Unitholders as a partnership, an association, a joint venture or any

-12-



--------------------------------------------------------------------------------




other kind of entity, or create a presumption that the LP Unitholders are in any
way acting in concert or as a group with respect to such rights or obligations
or the transactions contemplated hereby, and APAM acknowledges that the LP
Unitholders are not acting in concert or as a group and will not assert any such
claim with respect to such rights or obligations or the transactions
contemplated hereby.
SECTION 4.12    Governing Law. This Agreement and the rights and obligations of
the parties hereunder shall be governed by, and construed, interpreted and
enforced in accordance with, the laws of the State of Delaware.
SECTION 4.13    Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or by e-mail delivery of a “.pdf” data
file) in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed and delivered shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Copies of executed counterparts transmitted by telecopy, by
e-mail delivery of a “.pdf” data file or other electronic transmission service
shall be considered original executed counterparts for purposes of this
Section 4.13.
[Next page is signature page.]

-13-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.
ARTISAN PARTNERS ASSET
MANAGEMENT INC.


By: /s/ Janet D. Olsen    
    Name: Janet D. Olsen
    Title: Executive Vice President, Chief
Legal Officer and Secretary
LP UNITHOLDERS:

Each LP Unitholder set forth on Annex A hereto


By: /s/ Janet D. Olsen    
    Name: Janet D. Olsen
    Title: Attorney-in-Fact
ARTISAN INVESTMENT CORPORATION


By:      /s/ Janet D. Olsen    
    Name: Janet D. Olsen
    Title: Senior Vice President & Secretary

[Signature Page to Exchange Agreement]

--------------------------------------------------------------------------------




H&F BREWER AIV, L.P.
By:    Hellman & Friedman Investors V, L.P.
By:    Hellman & Friedman LLC
By: /s/ Allen R. Thorpe______________
    Name: Allen Thorpe
    Title: Managing Director
HELLMAN & FRIEDMAN CAPITAL ASSOCIATES V, L.P.
By:    Hellman & Friedman LLC
By: /s/ Allen R. Thorpe    
    Name: Allen Thorpe
    Title: Managing Director




[Signature Page to Exchange Agreement]

--------------------------------------------------------------------------------




EXHIBIT A
[FORM OF]
EXCHANGE NOTICE
Artisan Partners Asset Management Inc.
875 E. Wisconsin Avenue, Suite 800
Milwaukee, Wisconsin 53202
Attention: Chief Legal Counsel
Reference is hereby made to the Exchange Agreement, dated as of March 6, 2013
and effective upon the effectiveness of the Partnership Agreement (the “Exchange
Agreement”), among Artisan Partners Asset Management Inc., a Delaware
corporation, and the LP Unitholders (as defined therein) from time to time party
thereto. Capitalized terms used but not defined herein shall have the meanings
given to them in the Exchange Agreement.
The undersigned LP Unitholder hereby transfers to APAM (i) the number of Common
Units (together with an equal number of shares of Class B Common Stock or Class
C Common Stock, as applicable) set forth below in Exchange for shares of Class A
Common Stock to be issued in its name as set forth below in accordance with the
Exchange Agreement and (ii) the number of Preferred Units (together with an
equal number of shares of Class C Common Stock) as set forth below in Exchange
for shares of Convertible Preferred Stock and/or shares of Class A Common Stock,
in each case to be issued in its name as set forth below, in accordance with the
Exchange Agreement.
Legal Name of LP Unitholder:
 
Social Security Number / Tax Identification Number:
 
Mailing Address:
 
Number of LP Units to be Exchanged:
 
Class of LP Units being Exchanged:
 
Class of Stock to be received upon Exchange:
 
Broker Information
Broker’s Name:
 
Broker’s Phone Number:
 
Broker’s DTCC Participant Number:
 
 
 



The undersigned hereby represents and warrants that (i) the undersigned has full
legal capacity to execute and deliver this Exchange Notice and to perform the
undersigned’s obligations hereunder; (ii) this Exchange Notice has been duly
executed and delivered by the undersigned and is the legal, valid and binding
obligation of the undersigned enforceable against it in accordance with the
terms thereof or hereof, as the case may be, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and the
availability of equitable remedies; (iii) the undersigned has good and
marketable title to its LP Units and shares of Class B Common Stock or Class C
Common Stock, as applicable, that are subject to this Exchange Notice and such
LP Units and shares of Class B Common




--------------------------------------------------------------------------------




Stock or Class C Common Stock, as applicable, are being transferred to APAM free
and clear of any pledge, lien, security interest, encumbrance, equities or
claim; and (iv) no consent, approval, authorization, order, registration or
qualification of any third party or with any court or governmental agency or
body having jurisdiction over the undersigned or the LP Units or shares of Class
B Common Stock or Class C Common Stock, as applicable, subject to this Exchange
Notice is required to be obtained by the undersigned for the transfer of such LP
Units and shares of Class B Common Stock or Class C Common Stock, as applicable,
to APAM.
Unless otherwise agreed with APAM or Holdings, the undersigned hereby
irrevocably constitutes and appoints any officer of APAM as the attorney of the
undersigned, with full power of substitution and resubstitution in the premises,
solely to do any and all things and to take any and all actions necessary to
transfer to APAM the LP Units and shares of Class B Common Stock or Class C
Common Stock, as applicable, subject to this Exchange Notice and to deliver to
the undersigned the shares of Stock to be delivered in Exchange therefor.
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Exchange Notice to be executed and delivered by the undersigned or by its duly
authorized attorney.
 
Name:
 
By:
Name:
Title:
 
Dated:
 











--------------------------------------------------------------------------------






EXHIBIT B
[FORM OF]
JOINDER AGREEMENT
This Joinder Agreement (“Joinder Agreement”) is a joinder to the Exchange
Agreement, dated as of March 6, 2013 and effective upon the effectiveness of the
Partnership Agreement (the “Exchange Agreement”), among Artisan Partners Asset
Management Inc., a Delaware corporation (the “Corporation”), and each of the LP
Unitholders from time to time party thereto. Capitalized terms used but not
defined in this Joinder Agreement shall have the meanings given to them in the
Exchange Agreement. This Joinder Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware. In the event of any
conflict between this Joinder Agreement and the Exchange Agreement, the terms of
this Joinder Agreement shall control.
The undersigned hereby joins and enters into the Agreement having acquired LP
Units [and having been admitted as a limited partner of Holdings pursuant to the
Partnership Agreement]. By signing and returning this Joinder Agreement to APAM,
the undersigned (i) accepts and agrees to be bound by and subject to all of the
terms and conditions of and agreements of an LP Unitholder contained in the
Exchange Agreement, with all attendant rights, duties and obligations of an LP
Unitholder thereunder and (ii) makes, as of the date hereof, each of the
representations and warranties of an LP Unitholder set forth in Section 3.2 of
the Exchange Agreement as fully as if such representations and warranties were
set forth herein. The parties to the Exchange Agreement shall treat the
execution and delivery hereof by the undersigned as the execution and delivery
of the Exchange Agreement by the undersigned and, upon receipt of this Joinder
Agreement by APAM, the signature of the undersigned set forth below shall
constitute a counterpart signature to the signature page of the Exchange
Agreement.
Name:
 
 
Address for Notices:
 
With copies to:
 
 
 
 
 
 
 
 
 
 
 
 
Attention:
 
 
 



[Next page is signature page.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Joinder Agreement to be executed and delivered by the undersigned or by its duly
authorized attorney.
 
Name:
 
By:
Name:
Title:
 
Dated:
 








SC1:3030581.13